Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00431-CV

    IN RE THE ESTATE OF ROSALINDA M. DANIELS, AN INCAPACITATED PERSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 10, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 26, 2019, relator filed a petition for writ of mandamus and a motion for stay of the

underlying proceedings pending final resolution of the petition for writ of mandamus. Mandamus

is an extraordinary remedy that will be granted only to correct a clear abuse of discretion when

there is no other adequate remedy at law. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619, 623 (Tex.

2007) (orig. proceeding). The relator bears the burden of proving these two requirements. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding) (per curiam). After considering

the petition, this court concludes relator did not satisfy its burden and, therefore, is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a). The motion for temporary relief is denied as moot.

                                                         PER CURIAM

1
  This proceeding arises out of Cause No. 2014-PC-0367, styled In The Guardianship of Rosalinda M. Daniels,
Incapacitated Person, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Oscar J. Kazen presiding.